ITEMID: 001-110529
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF BLINOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Angelika Nußberger;Ann Power-Forde
TEXT: 4. The applicant was born in 1949 and lives in Izyum.
5. In May 1994 the applicant initiated a land dispute with her neighbours.
6. On 29 August 2005 the proceedings, which had taken place before the courts of three levels of jurisdiction, were completed by a final ruling of the Supreme Court allowing the applicant’s claim in part.
7. In the course of the proceedings, there was one remittal of the case from the appellate court to the first-instance court for fresh consideration. The courts also ordered seven forensic technical expert examinations.
8. There were several adjournments in the proceedings due to the parties’ failure to appear for hearings.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
